Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities. 
In the last sentence of paragraph 91, “eMBB PDSCH” is duplicated.
In the last sentence of paragraph 91, “URLLC PDSCH” is duplicated.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, lines 3 – 4, “and wherein determining the second search space set comprises;” is unclear and should be reworded.
 In claim 21, lines 4 – 5, “and wherein determining the second search space set comprises;” is unclear and should be reworded.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 7, 10 – 13, 15, 18, 19, 22, 23, 25, 28 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tooher et al. (US 2021/0084620 A1).
Regarding claim 1, Tooher teaches a method for wireless communication at a user equipment (UE) (paragraph 67: WTRU), comprising: receiving signaling that indicates a first search space set in a control-resource set (CORESET) that corresponds to grant candidates for scheduling one or more channels of a first priority (paragraphs 67-68: For downlink (DL) or uplink (UL) scheduling, among other reasons, a WTRU may monitor PDCCH candidates in a search space located in a Control Resource Set (CORESET). A WTRU may be configured with multiple CORESETs; paragraph 76: The WTRU may receive a prioritized list of grouping parameters. In such a case, the number of PDCCH candidates for a first group with the highest priority may lead to scaling the actual number of PDCCH candidates for a second group with lower priority); determining a second search space set in the CORESET that corresponds to grant candidates for scheduling one or more channels of a second priority (paragraph 76: the number of PDCCH candidates for a first group with the highest priority may lead to scaling the actual number of PDCCH candidates for a second group with lower priority. Further described in paragraph 84: a CORESET may have higher priority (for example, if it is associated with higher priority transmissions) and may thus be allocated a larger amount of PDCCH candidates than a CORESET associated with a lower priority. In another example, a search space within a CORESET may have higher priority than another search space in the same CORESET and may thus be allocated more PDCCH candidates), wherein the first priority is higher than the second priority (paragraph 84: a CORESET may have higher priority (for example, if it is associated with higher priority transmissions) and may thus be allocated a larger amount of PDCCH candidates than a CORESET associated with a lower priority); and decoding, within a search space of the first search space set, a grant for scheduling the one or more channels of the first priority (paragraph 68: A WTRU may attempt to detect and decode (i.e. using blind detection) Downlink Control Information (DCI) intended for the WTRU in a PDCCH candidate. Also described in paragraphs 3 and 109).
Regarding claim 4, Tooher teaches the method of claim 1, further comprising: receiving signaling that indicates a format for downlink control information (DCI) corresponding to the grant candidates associated with the first search space set (paragraph 70: The set of PDCCH candidates may be associated with at least one of a search space, CORSET, time element, aggregation level, DCI format. Also described in paragraphs 82 and 109,110).
Regarding claims 5 and 23, Tooher teaches the method of claim 1, wherein the first search space set further corresponds to additional grant candidates scheduling the one or more channels of the second priority, and further comprising decoding a grant for scheduling the one or more channels of the second priority within a second search space of the first search space set or within a search space of the second search space set (paragraph 84: a CORESET may have higher priority (for example, if it is associated with higher priority transmissions) and may thus be allocated a larger amount of PDCCH candidates than a CORESET associated with a lower priority. In another example, a search space within a CORESET may have higher priority than another search space in the same CORESET and may thus be allocated more PDCCH candidates. Also described in paragraphs 99 and 104).
Regarding claims 7 and 25, Tooher teaches the method of claim 1, further comprising: determining that the grant is for scheduling the one or more channels of the first priority based at least in part on a radio network temporary identifier associated with the grant, a priority indication bit field associated with the grant, or a combination thereof (paragraphs 90 and 100: RNTI).
Regarding claim 10, Tooher teaches the method of claim 1, wherein the grant candidates for scheduling the one or more channels of the first priority and the grant candidates for scheduling the one or more channels of the second priority are physical downlink control channel candidates (paragraph 76: The WTRU may receive a prioritized list of grouping parameters. In such a case, the number of PDCCH candidates for a first group with the highest priority may lead to scaling the actual number of PDCCH candidates for a second group with lower priority. Also described in paragraphs 82 and 84).
Regarding claim 11, Tooher teaches the method of claim 1, wherein the one or more channels of the first priority are associated with ultra-reliable low-latency communications (URLLC) and the one or more channels of the second priority are associated with enhanced mobile broadband (eMBB) (paragraph 82: CORESET or search space may be used for eMBB and/or URLLC; paragraph 84: a CORESET may have higher priority (for example, if it is associated with higher priority transmissions) and may thus be allocated a larger amount of PDCCH candidates than a CORESET associated with a lower priority).
Regarding claim 12, Tooher teaches a method for wireless communications, comprising: receiving, from a user equipment (UE) (WTRU), an indication that the UE is capable of supporting one or more channels of a first priority and one or more channels of a second priority (paragraph 26 and 31: The transceiver 120 may be configured to modulate the signals that are to be transmitted by the transmit/receive element 122 and to demodulate the signals that are received by the transmit/receive element 122. As noted above, the WTRU 102 may have multi-mode capabilities. Further described in paragraphs 67-68: For downlink (DL) or uplink (UL) scheduling, among other reasons, a WTRU may monitor PDCCH candidates in a search space located in a Control Resource Set (CORESET). A WTRU may be configured with multiple CORESETs; paragraph 76: The WTRU may receive a prioritized list of grouping parameters. In such a case, the number of PDCCH candidates for a first group with the highest priority may lead to scaling the actual number of PDCCH candidates for a second group with lower priority), wherein the first priority is higher than the second priority (paragraph 84: a CORESET may have higher priority (for example, if it is associated with higher priority transmissions) and may thus be allocated a larger amount of PDCCH candidates than a CORESET associated with a lower priority); identifying a first search space set in a control-resource set (CORESET) that corresponds to grant candidates for scheduling the one or more channels of the first priority and a second search space set in the CORESET that corresponds to grant candidates for scheduling the one or more channels of the second priority (paragraphs 67-68: For downlink (DL) or uplink (UL) scheduling, among other reasons, a WTRU may monitor PDCCH candidates in a search space located in a Control Resource Set (CORESET). A WTRU may be configured with multiple CORESETs; paragraph 76: The WTRU may receive a prioritized list of grouping parameters. In such a case, the number of PDCCH candidates for a first group with the highest priority may lead to scaling the actual number of PDCCH candidates for a second group with lower priority. Also described in paragraph 84); and transmitting, to the UE, a grant for scheduling the one or more channels of the first priority over control channel elements corresponding to a search space of the first search space set (paragraphs 72: A number of PDCCH candidates may be configured. A WTRU may be configured with a number of PDCCH candidates per group up to the maximum number of PDCCH candidates; paragraph 76: the number of PDCCH candidates for a first group with the highest priority may lead to scaling the actual number of PDCCH candidates for a second group with lower priority. Also described in paragraphs 67 and 110).
Regarding claims 13 and 28, Tooher teaches the method of claim 12, further comprising: transmitting, to the UE, signaling indicating the first search space set (paragraphs 67-68: For downlink (DL) or uplink (UL) scheduling, among other reasons, a WTRU may monitor PDCCH candidates in a search space located in a Control Resource Set (CORESET). A WTRU may be configured with multiple CORESETs; paragraph 76: The WTRU may receive a prioritized list of grouping parameters. In such a case, the number of PDCCH candidates for a first group with the highest priority may lead to scaling the actual number of PDCCH candidates for a second group with lower priority).
Regarding claims 15 and 30, Tooher teaches the method of claim 12, further comprising: transmitting, to the UE, signaling that indicates a format for the grant candidates associated with the first search space set (paragraph 70: The set of PDCCH candidates may be associated with at least one of a search space, CORSET, time element, aggregation level, DCI format. Also described in paragraphs 82 and 109,110).
Regarding claim 18, Tooher teaches the method of claim 12, wherein the grant comprises downlink control information (DCI) (paragraph 70: The set of PDCCH candidates may be associated with at least one of a search space, CORSET, time element, aggregation level, DCI format. Also described in paragraphs 82 and 109,110).
Regarding claim 19, Tooher teaches the same limitations described above in the rejection of claim 1. Tooher further teaches an apparatus for wireless communication at a user equipment (UE) (Fig. 1B: WTRU), comprising: a processor (118), memory (130/132) in electronic communication with the processor (see Fig. 1B), and instructions stored in the memory and executable by the processor (paragraph 32).
Regarding claim 22, Tooher teaches the apparatus of claim 19, wherein the instructions are further executable by the processor to cause the apparatus to: receive signaling that indicates a format for the grant candidates associated with the first search space set (paragraph 70: The set of PDCCH candidates may be associated with at least one of a search space, CORSET, time element, aggregation level, DCI format. Also described in paragraphs 82 and 109,110).
Regarding claim 27, Tooher teaches the same limitations described above in the rejection of claim 12. Tooher further teaches an apparatus (Fig. 1C: eNode-B 160) for wireless communications, comprising: a processor (inherent in eNodeB’s), memory in electronic communication with the processor (inherent in eNodeB’s), and instructions stored in the memory and executable by the processor (inherent in eNodeB’s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tooher et al. (US 2021/0084620 A1) in view of Singh et al. (US 2019/0261229 A1).
Regarding claims 2 and 20, Tooher teaches the method of claim 1, but fails to explicitly disclose transmitting, to a base station and prior to receiving the signaling, an indication that the UE is capable of supporting the one or more channels of the first priority and the one or more channels of the second priority, wherein the signaling is received from the base station.
	However, Singh teaches transmitting, to a base station and prior to receiving the signaling, an indication that the UE is capable of supporting the one or more channels of the first priority and the one or more channels of the second priority, wherein the signaling is received from the base station (paragraph 35: exchanging USI (URLLC Signaling Indication) to support intra-UE multiplexing between lower priority traffic (such as eMBB for example) and high priority traffic (such as URLLC for example) using a puncturing operation in the UL direction. For assuring successful decoding, the USI is used to convey to the network the information about the puncturing operation and indicates where the UE is inserting a shorter TB).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Tooher’s method by incorporating the teachings of Singh, for the purpose of indicating where the UE is inserting a shorter TB (paragraph 35).

Claims 3, 6, 8, 9, 14, 16, 17, 21, 24, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Tooher et al. (US 2021/0084620 A1) in view of Taherzadeh Boroujeni et al. (US 2020/0351896 A1).
Regarding claims 3 and 21, Tooher teaches the method of claim 1, but fails to explicitly disclose receiving signaling that indicates a third search space set, wherein the first search space set is a subset of the third search space set, and wherein determining the second search space set comprises; and determining that the second search space set comprises each search space of the third search space set that is not a search space of the first search space set.
	However, Taherzadeh Boroujeni teaches receiving signaling that indicates a third search space set, wherein the first search space set is a subset of the third search space set, and wherein determining the second search space set comprises (FIG. 5 is a scheduling diagram of an example scheduling method 500 for fully preempting the PDCCH for eMBB WTRUs when overlapped with the PDCCH for URLLC WTRUs. As shown in FIG. 5, a large or main CORESET 504 for both eMBB and URLLC WTRUs may be configured on the first OFDM symbol 501 of the slot (e.g., symbol 0, if they are numbered from zero), and a smaller (spare) CORESET 506 may be configured on the second (and/or third) OFDM symbol 502 of the slot containing a small number of PDCCH candidates for the eMBB WTRUs in the case that their intended PDCCH is preempted on the main CORESET 504); and determining that the second search space set comprises each search space of the third search space set that is not a search space of the first search space set (paragraphs 86-87: The location of the spare PDCCH candidates with different aggregation levels inside the spare CORESET 506 may be fixed or obtained through the hashing function that is defined for search spaces. All active eMBB WTRUs may have the same search space inside the spare CORESET 506, or their corresponding search spaces may be different).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Tooher’s method by incorporating the teachings of Taherzadeh Boroujeni, for the purpose of increasing the reliability of transmissions (paragraph 88).
Regarding claims 6 and 24, Tooher teaches the method of claim 1, further comprising: decoding each search space of the first search space set (paragraph 68: A WTRU may attempt to detect and decode (i.e. using blind detection) Downlink Control Information (DCI) intended for the WTRU in a PDCCH candidate. Also described in paragraphs 3 and 109). Tooher fails to explicitly disclose failing to decode, in each search space of the first search space set, a grant for scheduling the one or more channels of the second priority based at least in part on the first search space set being associated with the one or more channels of the first priority.
However, Taherzadeh Boroujeni teaches failing to decode, in each search space of the first search space set, a grant for scheduling the one or more channels of the second priority based at least in part on the first search space set being associated with the one or more channels of the first priority (paragraph 85: FIG. 4 is another scheduling diagram of an example scheduling method 400 for partially preempting the PDCCH for eMBB WTRUs in the presence of PDCCH for URLLC WTRUs… such that eMBB PDCCH is preempted on REG 412 by the URLLC PDCCH because of the CORESET overlap).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Tooher’s method by incorporating the teachings of Taherzadeh Boroujeni, for the purpose of increasing the reliability of transmissions (paragraph 88).
Regarding claim 8, Tooher teaches the method of claim 1, but fails to explicitly disclose wherein no search spaces of the second search space set correspond to additional grant candidates for scheduling the one or more channels of the first priority. 
However, Taherzadeh Boroujeni teaches wherein no search spaces of the second search space set correspond to additional grant candidates for scheduling the one or more channels of the first priority (paragraph 85: FIG. 4 is another scheduling diagram of an example scheduling method 400 for partially preempting the PDCCH for eMBB WTRUs in the presence of PDCCH for URLLC WTRUs… such that eMBB PDCCH is preempted on REG 412 by the URLLC PDCCH because of the CORESET overlap).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Tooher’s method by incorporating the teachings of Taherzadeh Boroujeni, for the purpose of increasing the reliability of transmissions (paragraph 88).
Regarding claims 9 and 26, Tooher teaches the method of claim 1, but fails to explicitly disclose decoding each search space of the second search space set; and failing to decode, in each search space of the second search space set, a grant for scheduling the one or more channels of the first priority based at least in part on the second search space set being associated with the one or more channels of the second priority. 
However, Taherzadeh Boroujeni teaches decoding each search space of the second search space set; and failing to decode, in each search space of the second search space set, a grant for scheduling the one or more channels of the first priority based at least in part on the second search space set being associated with the one or more channels of the second priority (paragraph 80: if the eMBB WTRU observes a large discrepancy between the channel estimate for the REG on the first symbol and the channel estimate for other REGs of that REG bundle, the eMBB WTRU may assume that the REG on the first symbol is used by a URLLC WTRU and may identify it as a preempted REG. The eMBB WTRU may remove the preempted REGs from the set of REGs that are used for channel estimation (and PDCCH detection) and may complete the channel estimation procedure by joint channel estimation of the remaining REGs for each REG bundle. The eMBB WTRU may perform blind decoding on the remaining REGs based on the channel estimation and the received signal and apply the rate matching associated with the number of remaining REGs.).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Tooher’s method by incorporating the teachings of Taherzadeh Boroujeni, for the purpose of increasing the reliability of transmissions (paragraph 88).
Regarding claims 14 and 29, Tooher teaches the method of claim 13, but fails to explicitly disclose transmitting, to the UE, signaling indicating a third search space set, wherein the first search space set is a subset of the third search space set (FIG. 5 is a scheduling diagram of an example scheduling method 500 for fully preempting the PDCCH for eMBB WTRUs when overlapped with the PDCCH for URLLC WTRUs. As shown in FIG. 5, a large or main CORESET 504 for both eMBB and URLLC WTRUs may be configured on the first OFDM symbol 501 of the slot (e.g., symbol 0, if they are numbered from zero), and a smaller (spare) CORESET 506 may be configured on the second (and/or third) OFDM symbol 502 of the slot containing a small number of PDCCH candidates for the eMBB WTRUs in the case that their intended PDCCH is preempted on the main CORESET 504), and wherein each search space of the third search space set that is not a search space of the first search space set is a search space of the second search space set (paragraphs 86-87: The location of the spare PDCCH candidates with different aggregation levels inside the spare CORESET 506 may be fixed or obtained through the hashing function that is defined for search spaces. All active eMBB WTRUs may have the same search space inside the spare CORESET 506, or their corresponding search spaces may be different).
	However, Taherzadeh Boroujeni teaches transmitting, to the UE, signaling indicating a third search space set, wherein the first search space set is a subset of the third search space set, and wherein each search space of the third search space set that is not a search space of the first search space set is a search space of the second search space set.
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Tooher’s method by incorporating the teachings of Taherzadeh Boroujeni, for the purpose of increasing the reliability of transmissions (paragraph 88).
Regarding claim 16, Tooher teaches the method of claim 12, but fails to explicitly disclose transmitting, to the UE, a grant for scheduling the one or more channels of the second priority over second control channel elements corresponding to a second search space of the first search space set based at least in part on the first search space set being associated with the first priority.
	However, Taherzadeh Boroujeni teaches transmitting, to the UE, a grant for scheduling the one or more channels of the second priority over second control channel elements corresponding to a second search space of the first search space set based at least in part on the first search space set being associated with the first priority (paragraph 85: FIG. 4 is another scheduling diagram of an example scheduling method 400 for partially preempting the PDCCH for eMBB WTRUs in the presence of PDCCH for URLLC WTRUs… such that eMBB PDCCH is preempted on REG 412 by the URLLC PDCCH because of the CORESET overlap). .
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Tooher’s method by incorporating the teachings of Taherzadeh Boroujeni, for the purpose of increasing the reliability of transmissions (paragraph 88).
Regarding claim 17, Tooher teaches the method of claim 12, but fails to explicitly disclose refraining from transmitting, to the UE, a second grant for scheduling the one or more channels of the first priority over one or more control channel elements corresponding to a search space of the second search space set based at least in part on the second search space set being associated with the one or more channels of the second priority.
However, Taherzadeh Boroujeni teaches refraining from transmitting, to the UE, a second grant for scheduling the one or more channels of the first priority over one or more control channel elements corresponding to a search space of the second search space set based at least in part on the second search space set being associated with the one or more channels of the second priority (paragraph 80: if the eMBB WTRU observes a large discrepancy between the channel estimate for the REG on the first symbol and the channel estimate for other REGs of that REG bundle, the eMBB WTRU may assume that the REG on the first symbol is used by a URLLC WTRU and may identify it as a preempted REG. The eMBB WTRU may remove the preempted REGs from the set of REGs that are used for channel estimation (and PDCCH detection) and may complete the channel estimation procedure by joint channel estimation of the remaining REGs for each REG bundle. The eMBB WTRU may perform blind decoding on the remaining REGs based on the channel estimation and the received signal and apply the rate matching associated with the number of remaining REGs.).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Tooher’s method by incorporating the teachings of Taherzadeh Boroujeni, for the purpose of increasing the reliability of transmissions (paragraph 88).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462